Jochems, J.
(dissenting): It is with diffidence that I write a dissenting opinion.
The district court’s judgment setting aside the award was based upon the conclusion that as a matter of law the injury of the deceased “did not arise out of the employment.”
In the first place, it appears that the act is unfair to the workman. Section 1, chapter 232, Laws of 1927, reads in part:
“If in any employment to which this act applies, personal injury by accident arising out of and in the course of employment is caused to a workman . . .”
It is apparent from a reading of the above statute that for a workman to be entitled to compensation both elements must exist — first, the accident must arise out of the employment; and second, it must arise in the course of the employment. It seems unfair that before a workman can obtain compensation he must be able to demonstrate that his case satisfies both of the above requirements of the statute. In all justice, if a workman is injured “in the course of” his employment, then he ought to get compensation whether the accident “arises out of” the employment or not. But the legislature evidently thought otherwise. Or perhaps it just did not think. It took the law in the form in which it was brought to this country from England, as adopted by parliament in 1897, and evidently did not pause to consider the effect of imposing on the workman the two requirements. It is possible that the act as drawn may be suitable for conditions in England, and at the same time not fit the needs *697of our workmen. It may be that the welfare of our workmen would be best promoted by taking out the “and” and putting in an “or,” so that the act would read: “accident arising out of or in the course of the employment.”
Be that as it may, all the above is aside from the mark except that it makes clear my idea of what the law should be. Further, it illustrates what I fear we are reading into the law by some of our decisions.
Under the old common-law action between employee and employer, the term used in the decisions was “in the scope of his employment” or “in the course of his employment.” In other words, "in the course of his employment” satisfied the requirements. The workmen’s compensation law was heralded by its advocates as one which would greatly improve the workman’s situation. It was represented to the workman that he would be protected from the ravages of the lawyer, who was always ^held forth by the exponents of the law as an unmounted Jesse James; that among the other great benefits to be derived, the rigors of the common law such as “contributory negligence,” “assumption of risk,” and similar doctrines would be eliminated; that the act throughout was more liberal and more beneficial to the workman than the old common law. And it did accomplish some of these objects. But why, if it was really intended to emancipate the workman and liberalize his right of recovery, did it engraft on the old common-law requirement of "in the scope (or course) of his employment” the additional burden that the injury must “arise out of the employment”?
But we have to take the law as the legislature passed it. We have no choice. Therefore the test in every one of these cases must satisfactorily show that both elements of the statute have been fully met in order to allow compensation.
Now the question in this case is, Did the injury “arise out of” the employment within the meaning of the law? It is manifest that an injury may .occur “in the course of” an employment and yet not “arise out of” the employment within the meaning of the statute. I cannot-conceive, however, of a case of an injury which “arises out of” an employment that would not be "in the course of” the employment.
There is no question but that the injury of the deceased was received by him “in the course of” his employment, but it did not “arise out of” the employment within the definition of that term as *698previously laid down by this and other courts. It is the opinion of the writer that the trial'judge followed the case of Sellers v. Reice Construction Co., 124 Kan. 550, 262 Pac. 19, in which the following language is used:
“The phrase ‘arising out of . . . employment’ suggests causal relation between 'employment and injury. The verb ‘arise’ has a meaning which takes note of circumstances viewed as results, and the prepositional phrase ‘out of’ has a meaning of ‘from (something) as a cause.’ (Oxford English Dictionary.) Prompted by the suggestion, the courts frequently define the phrase by stressing the element of causation. Thus, in McNicol's Case, 215 Mass. 497, the court said:
“ ‘It is sufficient to say that an injury is received “in the course of” the employment when it comes while the workman is doing the duty which he is employed to perform. It “arises out of” the employment, when there is apparent to the rational mind, upon consideration of all the circumstances, a causal connection between the conditions under which the work is required to be performed and the resulting injury. Under this test, if the injury can be seen to have followed as a natural incident of the work and to have been contemplated by a reasonable person familiar with the whole situation as a result of the exposure occasioned by the nature of the employment, then it arises “out of” the employment. But it excludes an injury which cannot be fairly traced to the employment as a contributing proximate cause and which comes from a hazard to which the workmen would have been equally exposed apart from the employment. The causative danger must be peculiar to the work and not common to the neighborhood. It must be incidental to the character of the business and not independent of the relation of master and servant. It need not have been foreseen or expected, but after the event it must appear to have had its origin in a risk connected with the employment, and to have flowed from that source as a rational consequence.’ (p. 498.)” (p. 553.)
In the same case the court further said:
“Applying the test of causal relation, the injury to Sellers did not arise out of his employment. It is probable to a high degree of certainty that Sellers would not have been struck by a Missouri Pacific train on the Hallock road crossing at 1:25 p.m. of November 20, 1923, while he was moving Jacobs’ car, if he had not been employed by the construction company as a member of the ditching crew working in the Fairfax district. The employment, however, does not explain how it came about that Sellers was struck by the train. Given the employment, the accident must still be accounted for. Given the accident, no previous observation of the laws of nature, or previous experience of manirind, would lead the mind backward to employment as a member of the ditching crew as its efficient cause. The employment was simply a fact in the complete history of the accident; it was not a factor of appreciable influence in producing the accident.” (p. 555.)
Applying the test of. the Sellers decision to this case, we cannot *699satisfy ourselves that there was “upon a consideration of all the circumstances a causal connection between the conditions under which the work is required to be performed and the resulting injury.” There was nothing in the nature of the employment or the occupation of the deceased, or any exposure to which he was subjected, which caused the injury. Neither was there present any causative danger peculiar to the work which resulted in the injury. I believe the majority decision confuses the term “arise out of” with “in the course of.” “Incident to the employment,” to my mind, means “in the course of the employment.” Nothing more.
When the court has set up what appears to be a guidepost, like the Sellers case, for the direction of district courts who are traveling the highways of litigation, and when it is manifest that the trial court has been guided thereby, we ought not to take down the sign without putting up another in its place. In other words, if we are not going to follow the definitions laid down in the Sellers case, then I think we ought to modify those definitions there established and state specifically that the Sellers case is modified to that extent. Perhaps that is really what ought to be done in order to get away from the apparent confusion which now exists in the construction of this statute. But so long as the Sellers case stands without specific modification or without being overruled, I feel that it should be followed.
Following the Sellers case, the judgment of the district court should be affirmed.